UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: July 31, 2013 Date of reporting period: January 31, 2013 Item 1. Reports to Stockholders. SEMI-ANNUAL REPORT January 31, 2013 O’Shaughnessy All Cap Core Fund Class A Shares – OFAAX Class C Shares – OFACX Class I Shares – OFAIX O’Shaughnessy Enhanced Dividend Fund Class A Shares – OFDAX Class C Shares – OFDCX Class I Shares – OFDIX O’Shaughnessy Small/Mid Cap Growth Fund Class A Shares – OFMAX Class I Shares – OFMIX O’Shaughnessy Mutual Funds All Cap Core Fund Equity markets performed very well during the six month period ended January 31, 2013.During this period, volatility remained low and the market shrugged off the fiscal cliff and sequestration – two issues many predicted could derail the market rally.However, the Class A shares of the All Cap Core Fund underperformed the Fund’s benchmarks, returning 7.79% (without the effect of sales charges) while the Russell 3000® Index returned 11.24% and the S&P 500® Index returned 9.91% during the six months ended January 31, 2013. During the period, several stocks in the Consumer Discretionary and Information Technology sectors were the worst drags on performance, including Dollar Tree Inc. and Intel Corp.Performance was boosted, however, by several over weights to stocks such as Wynn Resorts Ltd., Home Depot Inc., and Tesoro Corp., which all did very well during the period. Based on our key factors of high yield, attractive valuation, and high momentum, the Fund was hurt by stock selection in the Consumer Discretionary, Industrials, and Information Technology sectors. The Fund was helped by stock selection in the Energy and Consumer Staples sectors. Based on our historical research, the factors that we emphasize in the Fund should outperform over longer holding periods, but have shorter periods of time when they do not work. We believe the key to success with this type of strategy is patience, and we expect stocks with attractive yields, valuations and momentum to outperform in the years to come. Enhanced Dividend Fund Equity markets performed very well during the six month period ended January 31, 2013.During this period, volatility remained low and the market shrugged off the fiscal cliff and continued concerns over the health of the Eurozone economy – two issues many predicted could derail the market rally.The Class A shares of the Enhanced Dividend Fund performed in line with the Russell 1000 Value® Index but outperformed the MSCI All Country World Index.The Fund returned 13.95% (without the effect of sales charges) while the Russell 1000® Value Index returned 13.97% and the MSCI All Country World Index returned 13.43% during the six months ended January 31, 2013. During the period, market leading global stocks with high dividend yields did well on an absolute and relative basis.During the period, several stocks in the Energy and Information Technology sectors were the largest positive contributors to performance, including ENI S.p.A, Total S.A. and STMicroelectronics N.V.Performance was hurt, however, by several over weights to stocks such as France Telecom, Verizon Communications Inc., and Lockheed Martin Corp. Selecting securities based on high yield led to a very substantial overweight in the Telecommunications sector, with an average weight of 33.2% versus an average benchmark weight of just 4.5%.We were also overweight the Energy sector with an average weight of 22.9% versus an average benchmark weight of 10.9%.We believe these sectors will continue to be crucial drivers of performance because of the outstanding dividend yields which have been available in these sectors. Based on our historical research back to 1926, large cap, market-leading stocks with high dividend yields have been very strong performers relative to the overall market in the long run. We believe the key to success with this type of strategy is patience, and we expect stocks with attractive yields to outperform in the years to come. Small/Mid Cap Growth Fund Equity markets performed very well during the six month period ended January 31, 2013.During this period, volatility remained low and the market shrugged off the fiscal cliff and sequestration – two issues many predicted could derail the market rally.However,the Class A shares of the Small/Mid Cap Growth Fund underperformed the Fund’s benchmark, returning 13.92% (without the effect of sales charges) while the Russell 2500 Growth® Index returned 15.59% during the six months ended January 31, 2013. 1 O’Shaughnessy Mutual Funds During the period, stocks in the Consumer Discretionary and Industrial sectors were the worst drags on performance, including PetSmart Inc. and several machinery stocks.Performance was boosted, however, by several over weights to stocks such as Tyler Technologies Inc., Altisource Portfolio Solutions, and American Vanguard Corp., which all did very well during the period. Based on our key factors of reasonable valuation, strong earnings growth and strong momentum, the Fund was particularly hurt in the Consumer Discretionary sector, where stock selection was very weak and was responsible for a large part of the Fund’s underperformance relative to the Russell 2500 Growth® Index for the period.In particular, positions in Specialty Retail and Internet & Catalog Retail stocks dragged on performance. Based on our historical research, the factors that we emphasize in the Fund should outperform over longer holding periods, but have shorter periods of time when they do not work. We believe the key to success with this type of strategy is patience, and we expect stocks with attractive valuations and strong earnings and price momentum to outperform in the years to come. Outlook Markets performed very well in the six months ended January 31, 2013 - climbing a wall of worry in the process.Investor uncertainty was largely based on the failure to address long-term fiscal imbalances in the U.S.During the year, Congress’ highest approval rating was 21% due to its inability to reach compromises on several major economic and political issues. The fiscal cliff was averted thanks to a last minute deal, which will mitigate the near-term investor concerns about rising tax rates, broad spending cuts, and their potentially negative effect on the economy. Political ineffectiveness aside, we remain bullish on stocks as an investment class.The long-term returns of bonds are expected to be low, and we believe stocks should be preferred for total return potential and a possible buffer from inflation.For individual stock selection, our research indicates that macroeconomic variables and outcomes are less effective for predicting stock returns than key factors included in our stock selection process.We believe that stocks with cheaper valuations, higher quality balance sheets and earnings, and high yields could provide an opportunity tooutperform the market by significant margins over time. By mid-November 2012, fund flows out of U.S. focus equity funds surpassed $111B, more than the 2011 total outflow of $107B.In contrast, bond funds saw inflows near $300B, up from inflows of $105B in 2011. Clearly, investors want income and the perceived safety of bonds. We believe this exaggerated trade out of equities and into bonds is mistimed and dangerous for investors.Yields available on most income producing investments are at or near all time lows.This is a bad sign for both the raw income available through those instruments and their valuations.This indicates that investors are piling into bonds while they are around their most expensive prices in recorded history. While equity indices overall are not as cheap as they periodically were over the past 3-4 years, we think there remain many individual stocks available at discount prices with which investors have an opportunity to form very strong portfolios. We believe that portfolios with attractive valuations and higher yields represent a superior long term investment option. Past performance does not guarantee future results. Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice. Investments in foreign securities involve political, economic and currency risks, greater volatility, and differences in accounting methods. REITS and foreign real estate companies may be less diversified than other pools of securities, may have lower trading volumes and may be subject to more abrupt and erratic price movements than the overall securities markets. Investments in small-and medium-capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies. Risks of derivatives include the possible imperfect correlation between the value of instruments and the underlying assets; risks of default by the other party to the transaction; risks that the transactions may result in losses that partially or completely offset gains in portfolio positions; and risks that instruments may not be liquid. 2 O’Shaughnessy Mutual Funds Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Please read the Schedule of Investments for a complete list of fund holdings. The Russell 3000® Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market.The Russell 2500 Growth® Index measures the performance of the small to mid-cap growth segment of the U.S. equity universe.It includes those Russell 2500 companies with higher price-to-book ratios and higher forecasted growth values.The Standard & Poor’s 500® Index is a market-weighted index of 500 widely held common stocks of companies chosen for market size, liquidity and current index membership.The MSCI All Country World Index is a free-float-adjusted market capitalization index that is designed to measure the equity market performance in the global developed and emerging markets.The Russell 1000 Value® Index measures the performance of the large-cap value segment of the U.S. equity universe.It includes those Russell 1000 companies with lower price-to-book ratios and lower expected growth values.You cannot invest directly in an index. Must be preceded or accompanied by a prospectus. The O’Shaughnessy Funds are distributed by Quasar Distributors, LLC. 3 O’Shaughnessy Mutual Funds Expense Example at January 31, 2013 (Unaudited) Shareholders in mutual funds generally incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (8/1/12 – 1/31/13). Actual Expenses For each class of each fund, two lines are presented in the tables below – the first line for each class provides information about actual account values and actual expenses, with actual net expenses being limited to 1.24% for Class A shares of the All Cap Core Fund and the Enhanced Dividend Fund, 1.44% for Class A shares of the Small/Mid Cap Growth Fund, 1.99% for Class C shares of the All Cap Core Fund and the Enhanced Dividend Fund, 0.99% for Class I shares of the All Cap Core Fund and the Enhanced Dividend Fund, and 1.19% for Class I shares of the Small/Mid Cap Growth Fund, per the operating expenses limitation agreement. In addition, you may be assessed a fee for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. The Example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” for your fund and class to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes For each class of each fund, the second line for each class provides information about hypothetical account values and hypothetical expenses based on the respective fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the tables for each class of each fund is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transaction costs were included, your costs would have been higher. 4 O’Shaughnessy Mutual Funds Expense Example (Continued) at January 31, 2013 (Unaudited) O’Shaughnessy All Cap Core Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 8/1/12 1/31/13 (8/1/12 – 1/31/13) Class A Actual $ 6.49 Class A Hypothetical (5% return before expenses) $ 6.31 Class C Actual Class C Hypothetical (5% return before expenses) Class I Actual $ 5.19 Class I Hypothetical (5% return before expenses) $ 5.04 * Expenses are equal to the Fund’s annualized expense ratio of 1.24%, 1.99%, and 0.99% for Class A, Class C, and Class I, respectively, multiplied by the average account value over the period, multiplied by 184 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. O’Shaughnessy Enhanced Dividend Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 8/1/12 1/31/13 (8/1/12 – 1/31/13) Class A Actual $ 6.69 Class A Hypothetical (5% return before expenses) $ 6.31 Class C Actual Class C Hypothetical (5% return before expenses) Class I Actual $ 5.34 Class I Hypothetical (5% return before expenses) $ 5.04 * Expenses are equal to the Fund’s annualized expense ratio of 1.24%, 1.99%, and 0.99% for Class A, Class C, and Class I, respectively, multiplied by the average account value over the period, multiplied by 184 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. O’Shaughnessy Small/Mid Cap Growth Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 8/1/12 1/31/13 (8/1/12 – 1/31/13) Class A Actual $ 7.76 Class A Hypothetical (5% return before expenses) $ 7.32 Class I Actual $ 6.42 Class I Hypothetical (5% return before expenses) $ 6.06 * Expenses are equal to the Fund’s annualized expense ratio of 1.44% and 1.19% for Class A and Class I, respectively, multiplied by the average account value over the period, multiplied by 184 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. 5 O’Shaughnessy All Cap Core Fund Sector Allocation of Portfolio Assets at January 31, 2013 (Unaudited) Percentages represent market value as a percentage of total investments. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MCSI, Inc. and Standard and Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 6 O’Shaughnessy Enhanced Dividend Fund Sector Allocation of Portfolio Assets at January 31, 2013 (Unaudited) Percentages represent market value as a percentage of total investments. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MCSI, Inc. and Standard and Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 7 O’Shaughnessy Small/Mid Cap Growth Fund Sector Allocation of Portfolio Assets at January 31, 2013 (Unaudited) Percentages represent market value as a percentage of total investments. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MCSI, Inc. and Standard and Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 8 O’Shaughnessy All Cap Core Fund Schedule of Investments at January 31, 2013 (Unaudited) Shares Value COMMON STOCKS – 97.51% Aerospace & Defense – 1.37% L-3 Communications Holdings, Inc. $ Northrop Grumman Corp. Auto Components – 0.16% Delphi Automotive PLC*# Automobiles – 0.43% Harley-Davidson, Inc. Beverages – 0.90% Brown-Forman Corp. – Class B Monster Beverage Corp.* Biotechnology – 2.55% Amgen, Inc. Celgene Corp.* PDL BioPharma, Inc. Building Products – 0.40% A.O. Smith Corp. Universal Forest Products, Inc. Capital Markets – 0.11% Virtus Investment Partners, Inc.* Chemicals – 1.13% American Vanguard Corp. Huntsman Corp. Landec Corp.* NewMarket Corp. PPG Industries, Inc. Valspar Corp. Commercial Services & Supplies – 1.99% Cintas Corp. Kimball International, Inc. – Class B McGrath RentCorp. R.R. Donnelley & Sons Co. Communications Equipment – 2.01% Motorola Solutions, Inc. The accompanying notes are an integral part of these financial statements. 9 O’Shaughnessy All Cap Core Fund Schedule of Investments (Continued) at January 31, 2013 (Unaudited) Shares Value COMMON STOCKS (Continued) Computers & Peripherals – 4.70% Apple, Inc. $ Iron Mountain, Inc. Lexmark International, Inc. Seagate Technology PLC# Construction & Engineering – 0.33% AECOM Technology Corp.* MasTec, Inc.* Consumer Finance – 1.42% Discover Financial Services SLM Corp. Containers & Packaging – 0.27% Boise, Inc.* Myers Industries, Inc. Diversified Consumer Services – 1.03% Apollo Group, Inc. – Class A* Capella Education Co.* H&R Block, Inc. Diversified Financial Services – 0.61% JPMorgan Chase & Co. Moody’s Corp. Diversified Telecommunication Services – 3.49% AT&T, Inc. Vonage Holdings Corp.* Electric Utilities – 0.84% PNM Resources, Inc. UNS Energy Corp. Electrical Equipment – 0.13% AZZ, Inc. Electronic Equipment, Instruments & Components – 1.11% SYNNEX Corp.* Tech Data Corp.* The accompanying notes are an integral part of these financial statements. 10 O’Shaughnessy All Cap Core Fund Schedule of Investments (Continued) at January 31, 2013 (Unaudited) Shares Value COMMON STOCKS (Continued) Energy Equipment & Services – 0.17% RPC, Inc. $ Food & Staples Retailing – 5.61% The Andersons, Inc. CVS Caremark Corp. Safeway, Inc. Spartan Stores, Inc. Susser Holdings Corp.* Wal-Mart Stores, Inc. Food Products – 0.34% Seneca Foods Corp. – Class A* Smithfield Foods, Inc.* Tyson Foods, Inc. – Class A Health Care Equipment & Supplies – 0.69% Cyberonics, Inc.* Cynosure, Inc. – Class A* West Pharmaceutical Services, Inc. Health Care Providers & Services – 1.48% Centene Corp.* Hanger, Inc.* Health Net, Inc.* Magellan Health Services, Inc.* McKesson Corp. Select Medical Holdings Corp.* Hotels, Restaurants & Leisure – 5.46% Brinker International, Inc. Cracker Barrel Old Country Store, Inc. DineEquity, Inc.* Jack in the Box, Inc.* Papa John’s International, Inc.* SHFL Entertainment, Inc.* Wyndham Worldwide Corp. Wynn Resorts Ltd. Household Durables – 2.29% Garmin Ltd.# Jarden Corp. Mohawk Industries, Inc.* Newell Rubbermaid, Inc. The accompanying notes are an integral part of these financial statements. 11 O’Shaughnessy All Cap Core Fund Schedule of Investments (Continued) at January 31, 2013 (Unaudited) Shares Value COMMON STOCKS (Continued) Household Durables – 2.29% (Continued) PulteGroup, Inc.* $ Whirlpool Corp. Household Products – 0.70% Church & Dwight Co., Inc. Spectrum Brands Holdings, Inc. Insurance – 8.44% Aflac, Inc. The Allstate Corp. Assurant, Inc. Protective Life Corp. Torchmark Corp. The Travelers Companies, Inc. Internet & Catalog Retail – 1.24% Expedia, Inc. HSN, Inc.* Liberty Interactive Corp. – Class A* priceline.com, Inc.* Internet Software & Services – 2.42% Blucora, Inc.* Ebay, Inc.* VeriSign, Inc.* Yahoo!, Inc.* IT Services – 1.64% CoreLogic, Inc.* Heartland Payment Systems, Inc. Visa, Inc. – Class A Life Sciences Tools & Services – 0.12% Cambrex Corp.* Machinery – 1.58% FreightCar America, Inc. Ingersoll-Rand PLC# L.B. Foster Co. – Class A Mueller Water Products, Inc. – Class A NACCO Industries, Inc. – Class A The accompanying notes are an integral part of these financial statements. 12 O’Shaughnessy All Cap Core Fund Schedule of Investments (Continued) at January 31, 2013 (Unaudited) Shares Value COMMON STOCKS (Continued) Media – 3.04% Charter Communications, Inc. – Class A* $ Comcast Corp. – Class A Discovery Communications, Inc. – Class A* Lions Gate Entertainment Corp.*# The Madison Square Garden Co. – Class A* Time Warner Cable, Inc. Valassis Communications, Inc.* The Walt Disney Co. Multi-line Retail – 1.81% Dollar Tree, Inc.* Kohl’s Corp. Multi-Utilities – 0.19% MDU Resources Group, Inc. Oil, Gas & Consumable Fuels – 7.26% EPL Oil & Gas, Inc.* Exxon Mobil Corp. HollyFrontier Corp. Kinder Morgan, Inc. Marathon Petroleum Corp. Targa Resources Corp. Tesoro Corp. The Williams Companies, Inc. Paper & Forest Products – 1.11% Domtar Corp.* Schweitzer-Mauduit International, Inc. Personal Products – 0.22% Medifast, Inc.* Pharmaceuticals – 5.65% Eli Lilly & Co. Mylan, Inc.* Obagi Medical Products, Inc.* Pfizer, Inc. ViroPharma, Inc.* The accompanying notes are an integral part of these financial statements. 13 O’Shaughnessy All Cap Core Fund Schedule of Investments (Continued) at January 31, 2013 (Unaudited) Shares Value COMMON STOCKS (Continued) Professional Services – 0.45% Barrett Business Services, Inc. $ Equifax, Inc. GP Strategies Corp.* Semiconductors & Semiconductor Equipment – 3.20% Intel Corp. Magnachip Semiconductor Corp.* Software – 0.11% SS&C Technologies Holdings, Inc.* Specialty Retail – 15.44% Advance Auto Parts, Inc. Asbury Automotive Group, Inc.* Ascena Retail Group, Inc.* Bed Bath & Beyond, Inc.* Foot Locker, Inc. GameStop Corp. – Class A* The Gap, Inc. Genesco, Inc.* GNC Holdings, Inc. – Class A Haverty Furniture Companies, Inc. Home Depot, Inc. O’Reilly Automotive, Inc.* PetSmart, Inc. Ross Stores, Inc. The Sherwin-Williams Co. Stage Stores, Inc. The TJX Companies, Inc. Vitamin Shoppe, Inc.* Textiles, Apparel & Luxury Goods – 0.15% Coach, Inc. Tobacco – 0.86% Altria Group, Inc. Philip Morris International, Inc. Trading Companies & Distributors – 0.29% Aceto Corp. TransDigm Group, Inc. The accompanying notes are an integral part of these financial statements. 14 O’Shaughnessy All Cap Core Fund Schedule of Investments (Continued) at January 31, 2013 (Unaudited) Shares Value COMMON STOCKS (Continued) Wireless Telecommunication Services – 0.57% MetroPCS Communications, Inc.* $ USA Mobility, Inc. Total Common Stocks (Cost $91,848,958) Total Investments in Securities (Cost $91,848,958) – 97.51% Other Assets in Excess of Liabilities – 2.49% Net Assets – 100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 15 O’Shaughnessy Enhanced Dividend Fund Schedule of Investments at January 31, 2013 (Unaudited) Shares Value COMMON STOCKS – 93.36% Aerospace & Defense – 7.25% BAE Systems PLC – ADR $ Lockheed Martin Corp. Commercial Banks – 4.68% Bank of Montreal# HSBC Holdings PLC – ADR Commercial Services & Supplies – 1.36% Waste Management, Inc. Computers & Peripherals – 1.01% Seagate Technology PLC# Construction Materials – 0.47% CRH PLC – ADR Diversified Telecommunication Services – 21.40% AT&T, Inc. BCE, Inc.# CenturyLink, Inc. Deutsche Telekom AG – ADR France Telecom S.A. – ADR KT Corp. – ADR PT Telekomunikasi Indonesia Tbk – ADR Telecom Italia S.p.A. – ADR Telenor ASA – ADR Telstra Corp., Ltd. – ADR Verizon Communications, Inc. Industrial Conglomerates – 0.27% Koninklijke Philips Electronics N.V. – ADR Insurance – 8.11% Allianz SE – ADR AXA S.A. – ADR Manulife Financial Corp.# Power Corp. of Canada# Sun Life Financial, Inc.# Swiss Re AG – ADR Metals & Mining – 1.75% BHP Billiton PLC – ADR Cliffs Natural Resources, Inc. Companhia Siderurgica Nacional S.A. – ADR The accompanying notes are an integral part of these financial statements. 16 O’Shaughnessy Enhanced Dividend Fund Schedule of Investments (Continued) at January 31, 2013 (Unaudited) Shares Value COMMON STOCKS (Continued) Metals & Mining – 1.75% (Continued) Gold Fields Ltd. – ADR $ Oil, Gas & Consumable Fuels – 23.51% BP PLC – ADR Canadian Oil Sands Ltd.# China Petroleum & Chemical Corp. – ADR ConocoPhillips Ecopetrol S.A. – ADR ENI S.p.A. – ADR Gazprom OAO – ADR Husky Energy, Inc.# Royal Dutch Shell PLC – ADR Sasol Ltd. – ADR Total S.A. – ADR Yanzhou Coal Mining Co., Ltd. – ADR Paper & Forest Products – 0.34% UPM-Kymmene Oyj – ADR Pharmaceuticals – 10.46% AstraZeneca PLC – ADR Bristol-Myers Squibb Co. Eisai Co., Ltd. – ADR* Eli Lilly & Co. Pfizer, Inc. Semiconductors & Semiconductor Equipment – 1.70% Intel Corp. STMicroelectronics N.V. – ADR United Microelectronics Corp. – ADR Software – 0.75% CA, Inc. Trading Companies & Distributors – 1.02% Mitsui & Co., Ltd. – ADR* Wireless Telecommunication Services – 9.28% Mobile Telesystems – ADR NTT DoCoMo, Inc. – ADR Rogers Communications, Inc. – Class B# SK Telecom Co., Ltd. – ADR Vodafone Group PLC – ADR Total Common Stocks (Cost $45,752,303) The accompanying notes are an integral part of these financial statements. 17 O’Shaughnessy Enhanced Dividend Fund Schedule of Investments (Continued) at January 31, 2013 (Unaudited) Shares Value CONVERTIBLE PREFERRED STOCKS – 0.90% Media – 0.90% Shaw Communications, Inc. – Class B – ADR $ Total Convertible Preferred Stocks (Cost $435,420) PREFERRED STOCKS – 2.43% Diversified Telecommunication Services – 2.43% Telefonica Brasil S.A. – ADR Total Preferred Stocks (Cost $1,225,724) Total Investments in Securities (Cost $47,413,447) – 96.69% Other Assets in Excess of Liabilities – 3.31% Net Assets – 100.00% $ # U.S. traded security of a foreign issuer. ADR – American Depository Receipt The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 18 O’Shaughnessy Enhanced Dividend Fund Schedule of Investments (Continued) at January 31, 2013 (Unaudited) Country Allocation Country % of Net Assets United States % United Kingdom % Canada % France % Italy % China % Republic of Korea % Australia % Germany % Brazil % Japan % Switzerland % Netherlands % Russian Federation % Ireland % Indonesia % South Africa % Taiwan, Province of China % Finland % Colombia % Norway % % The accompanying notes are an integral part of these financial statements. 19 O’Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments at January 31, 2013 (Unaudited) Shares Value COMMON STOCKS – 100.81% Aerospace & Defense – 0.23% GenCorp, Inc.* $ Airlines – 2.10% Alaska Air Group, Inc.* Allegiant Travel Co. Copa Holdings S.A. – Class A# Deutsche Lufthansa AG – ADR Auto Components – 0.98% Cooper Tire & Rubber Co. Drew Industries, Inc.* Standard Motor Products, Inc. Automobiles – 0.55% Fuji Heavy Industries Ltd. – ADR* Beverages – 0.25% Monster Beverage Corp.* Biotechnology – 0.74% PDL BioPharma, Inc. United Therapeutics Corp.* Building Materials – 1.28% Lennox International, Inc. Building Products – 2.09% A.O. Smith Corp. American Woodmark Corp.* Apogee Enterprises, Inc. Capital Markets – 0.69% Virtus Investment Partners, Inc.* Chemicals – 5.77% American Vanguard Corp. H.B. Fuller Co. Landec Corp.* 80 NewMarket Corp. Quaker Chemical Corp. Valspar Corp. The accompanying notes are an integral part of these financial statements. 20 O’Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments (Continued) at January 31, 2013 (Unaudited) Shares Value COMMON STOCKS (Continued) Commercial Services & Supplies – 2.90% Acorn Energy, Inc. $ Cintas Corp. Corrections Corp. of America Deluxe Corp. 1 The Geo Group, Inc. 25 Healthcare Services Group, Inc. KAR Auction Services, Inc.* Kimball International, Inc. – Class B Steelcase, Inc. – Class A Communications Equipment – 0.49% Arris Group, Inc.* Loral Space & Communications, Inc. RADWARE Ltd.*# Computers & Peripherals – 0.11% Iron Mountain, Inc. Construction & Engineering – 0.94% EMCOR Group, Inc.* MasTec, Inc.* Construction Materials – 2.36% Eagle Materials, Inc. James Hardie Industries PLC – ADR Consumer Finance – 0.65% Portfolio Recovery Associates, Inc.* Containers & Packaging – 2.77% AEP Industries, Inc.* Intertape Polymer Group, Inc.# Myers Industries, Inc. Packaging Corp. of America Distributors – 0.32% Core-Mark Holding Co., Inc.* Pool Corp. Diversified Consumer Services – 0.75% Service Corp. International The accompanying notes are an integral part of these financial statements. 21 O’Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments (Continued) at January 31, 2013 (Unaudited) Shares Value COMMON STOCKS (Continued) Diversified Telecommunication Services – 0.44% KT Corp. – ADR $ Telecom Corp. of New Zealand Ltd. – ADR Electrical Equipment – 2.01% AZZ, Inc. Generac Holdings, Inc. Thermon Group Holdings, Inc.* Electronic Equipment, Instruments & Components – 0.78% FEI Co. Jabil Circuit, Inc. SYNNEX Corp.* Energy Equipment & Services – 0.52% 78 Core Laboratories N.V.# Gulfmark Offshore, Inc. – Class A Oceaneering International, Inc. Food & Staples Retailing – 0.65% Rite Aid Corp.* Susser Holdings Corp.* Food Products – 0.95% Cal-Maine Foods, Inc. Gruma S.A.B. de C.V. – ADR* Snyders-Lance, Inc. Health Care Equipment & Supplies – 3.47% Abaxis, Inc. Cyberonics, Inc.* ICU Medical, Inc.* ResMed, Inc. Spectranetics Corp.* STERIS Corp. Vascular Solutions, Inc.* West Pharmaceutical Services, Inc. Health Care Providers & Services – 3.05% AMN Healthcare Services, Inc.* BioScrip, Inc.* Catamaran Corp.*# Centene Corp.* HCA Holdings, Inc. The accompanying notes are an integral part of these financial statements. 22 O’Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments (Continued) at January 31, 2013 (Unaudited) Shares Value COMMON STOCKS (Continued) Health Care Providers & Services – 3.05% (Continued) Team Health Holdings, Inc.* $ Triple-S Management Corp. – Class B*# U.S. Physical Therapy, Inc. Universal Health Services, Inc. – Class B Hotels, Restaurants & Leisure – 8.16% AFC Enterprises, Inc.* Brinker International, Inc. Churchill Downs, Inc. Cracker Barrel Old Country Store, Inc. InterContinental Hotels Group PLC – ADR* Interval Leisure Group, Inc. Jack in the Box, Inc.* Marriott Vacations WorldWide Corp.* Papa John’s International, Inc.* Ruth’s Hospitality Group, Inc.* SHFL Entertainment, Inc.* Six Flags Entertainment Corp. Wyndham Worldwide Corp. Household Durables – 4.05% D.R. Horton, Inc. Garmin Ltd.# Jarden Corp. Lennar Corp. – Class A Mohawk Industries, Inc.* Newell Rubbermaid, Inc. PulteGroup, Inc.* Household Products – 1.77% Church & Dwight Co., Inc. Spectrum Brands Holdings, Inc. Insurance – 0.16% eHealth, Inc.* Internet & Catalog Retail – 1.86% Expedia, Inc. HSN, Inc.* Internet Software & Services – 2.43% Blucora, Inc.* Cornerstone OnDemand, Inc.* IAC/InterActiveCorp. The accompanying notes are an integral part of these financial statements. 23 O’Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments (Continued) at January 31, 2013 (Unaudited) Shares Value COMMON STOCKS (Continued) Internet Software & Services – 2.43% (Continued) Internet Initiative Japan, Inc. – ADR* $ Rackspace Hosting, Inc.* VeriSign, Inc.* IT Services – 4.66% Acxiom Corp.* Alliance Data Systems Corp.* Cass Information Systems, Inc. CGI Group, Inc. – Class A*# Convergys Corp. CoreLogic, Inc.* CSG Systems International, Inc.* Euronet Worldwide, Inc.* Genpact Ltd.# Heartland Payment Systems, Inc. Total System Services, Inc. Leisure Equipment & Products – 0.46% Arctic Cat, Inc.* Polaris Industries, Inc. Life Sciences Tools & Services – 1.14% Cambrex Corp.* Covance, Inc.* PAREXEL International Corp.* Machinery – 3.82% Actuant Corp. – Class A Flowserve Corp. L.B. Foster Co. – Class A Lincoln Electric Holdings, Inc. 95 Middleby Corp.* Mueller Water Products, Inc. – Class A NACCO Industries, Inc. – Class A Snap-on, Inc. Standex International Corp. The Toro Co. Valmont Industries, Inc. Media – 2.71% Aimia, Inc.# Charter Communications, Inc. – Class A* Cinemark Holdings, Inc. Lions Gate Entertainment Corp.*# The accompanying notes are an integral part of these financial statements. 24 O’Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments (Continued) at January 31, 2013 (Unaudited) Shares Value COMMON STOCKS (Continued) Media – 2.71% (Continued) The Madison Square Garden Co. – Class A* $ Regal Entertainment Group – Class A Scripps Networks Interactive, Inc. – Class A Virgin Media, Inc. Metals & Mining – 2.10% Grupo Simec S.A.B. de C.V. – ADR* Multi-line Retail – 1.45% Dollar General Corp.* Tuesday Morning Corp.* Oil, Gas & Consumable Fuels – 2.32% Adams Resources & Energy, Inc. EPL Oil & Gas, Inc.* Kinder Morgan, Inc. SemGroup Corp. – Class A* Targa Resources Corp. Paper & Forest Products – 1.12% KapStone Paper & Packaging Corp.* Neenah Paper, Inc. P.H. Glatfelter Co. Personal Products – 0.14% USANA Health Sciences, Inc.* Pharmaceuticals – 1.10% Obagi Medical Products, Inc.* Santarus, Inc.* ViroPharma, Inc.* Professional Services – 2.49% Barrett Business Services, Inc. CDI Corp. Equifax, Inc. GP Strategies Corp.* Real Estate Management & Development – 1.22% Altisource Portfolio Solutions S.A.*# Road & Rail – 0.28% J.B. Hunt Transport Services, Inc. The accompanying notes are an integral part of these financial statements. 25 O’Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments (Continued) at January 31, 2013 (Unaudited) Shares Value COMMON STOCKS (Continued) Software – 3.37% ACI Worldwide, Inc.* $ Aspen Technology, Inc.* Manhattan Associates, Inc.* SolarWinds, Inc.* SS&C Technologies Holdings, Inc.* Tyler Technologies, Inc.* Specialty Retail – 10.60% Advance Auto Parts, Inc. American Eagle Outfitters, Inc. America’s Car-Mart, Inc.* Asbury Automotive Group, Inc.* Ascena Retail Group, Inc.* Foot Locker, Inc. The Gap, Inc. Genesco, Inc.* GNC Holdings, Inc. – Class A Haverty Furniture Companies, Inc. Hibbett Sports, Inc.* PetSmart, Inc. Pier 1 Imports, Inc. The Sherwin-Williams Co. Signet Jewelers Ltd.# Stage Stores, Inc. Urban Outfitters, Inc.* Vitamin Shoppe, Inc.* Williams-Sonoma, Inc. Textiles, Apparel & Luxury Goods – 0.38% Iconix Brand Group, Inc.* PVH Corp. Trading Companies & Distributors – 2.76% Aceto Corp. Bunzl PLC – ADR DXP Enterprises, Inc.* TransDigm Group, Inc. Transportation Infrastructure – 2.27% Grupo Aeroportuario del Centro Norte S.A.B. de C.V. – ADR Grupo Aeroportuario del Pacifico S.A.B. de C.V. – ADR Grupo Aeroportuario del Sureste S.A.B. de C.V. – ADR The accompanying notes are an integral part of these financial statements. 26 O’Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments (Continued) at January 31, 2013 (Unaudited) Shares Value COMMON STOCKS (Continued) Wireless Telecommunication Services – 0.15% Shenandoah Telecommunications Co. $ Total Common Stocks (Cost $7,455,163) Total Investments in Securities (Cost $7,455,163) – 100.81% Liabilities in Excess of Other Assets – (0.81)% ) Net Assets – 100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. ADR – American Depository Receipt The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 27 O’Shaughnessy Mutual Funds Statements of Assets and Liabilities at January 31, 2013 (Unaudited) All Cap Enhanced Small/Mid Cap Core Fund Dividend Fund Growth Fund ASSETS Investments in securities, at value (cost $91,848,958, $47,413,447, and $7,455,163, respectively) $ $ $ Cash Receivables: Fund shares issued Dividends Due from Advisor (Note 4) — — Prepaid expenses Total assets LIABILITIES Payables: Securities purchased — — Distributions payable — — Fund shares redeemed Administration fees Audit fees Transfer agent fees and expenses Due to Advisor (Note 4) — Custody fees Legal fees Fund accounting fees Chief Compliance Officer fee Distribution fees Shareholder reporting Accrued other expenses Total liabilities NET ASSETS $ $ $ The accompanying notes are an integral part of these financial statements. 28 O’Shaughnessy Mutual Funds Statements of Assets and Liabilities (Continued) at January 31, 2013 (Unaudited) All Cap Enhanced Small/Mid Cap Core Fund Dividend Fund Growth Fund CALCULATION OF NET ASSET VALUE PER SHARE Class A Shares Net assets applicable to shares outstanding $ $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value and redemption price per share $ $ $ Maximum offering price per share (Net asset value per share divided by 94.75%) $ $ $ Class C Shares Net assets applicable to shares outstanding $ $ — Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] — Net asset value and offering price per share (Note 1) $ $ — Class I Shares Net assets applicable to shares outstanding $ $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ $ Undistributed net investment income/(loss) ) ) Accumulated net realized gain/(loss) on investments ) ) Net unrealized appreciation of investments Net assets $ $ $ The accompanying notes are an integral part of these financial statements. 29 O’Shaughnessy Mutual Funds (This Page Intentionally Left Blank.) 30 O’Shaughnessy Mutual Funds Statements of Operations For the Six Months Ended January 31, 2013 (Unaudited) All Cap Enhanced Small/Mid Cap Core Fund Dividend Fund Growth Fund INVESTMENT INCOME Income Dividends (net of foreign tax withheld and issuance fees of $0, $79,474, and $580, respectively) $ $ $ Interest 48 14 2 Total income Expenses Advisory fees (Note 4) Distribution fees – Class A (Note 5) Distribution fees – Class C (Note 5) — Transfer agent fees and expenses (Note 4) Fund accounting fees (Note 4) Administration fees (Note 4) Registration fees Audit fees Custody fees (Note 4) Chief Compliance Officer fee (Note 4) Miscellaneous expense Reports to shareholders Trustee fees Legal fees Insurance expense Total expenses Advisory fee recoupment or waiver and expense reimbursement (Note 4) ) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Net change in unrealized appreciation/(depreciation) on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ $ $ The accompanying notes are an integral part of these financial statements. 31 O’Shaughnessy All Cap Core Fund Statements of Changes in Net Assets Six Months Ended January 31, 2013 Year Ended (Unaudited) July 31, 2012 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain/(loss) on investments ) Net change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income Class A Shares ) ) Class C Shares ) ) Class I Shares ) ) From net realized gain on investments Class A Shares — ) Class C Shares — ) Class I Shares — ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period End of period $ $ Includes undistributed net investment income of $ $ The accompanying notes are an integral part of these financial statements. 32 O’Shaughnessy All Cap Core Fund Statements of Changes in Net Assets (Continued) (a)A summary of share transactions is as follows: Six Months Ended January 31, 2013 Year Ended (Unaudited) July 31, 2012 Class A Shares Net proceeds from shares sold $ $ Distributions reinvested Payment for shares redeemed )+ )+ Net increase/(decrease) in net assets from capital share transactions $ ) $ + Net of redemption fees of $ $
